Case: 19-1664    Document: 7 Page:
         Case 1:19-mc-91260-PBS    1 Date
                                Document 10Filed:
                                              Filed05/26/2020  Entry
                                                    05/26/20 Page 1 ofID:
                                                                        1 6341094




                United States Court of Appeals
                                  For the First Circuit
                                     _____________________
No.    19-1664
                             IN RE: VINCENT MICHAEL MARINO

                                        Movant - Appellant
                                       __________________

                                           JUDGMENT

                                      Entered: May 26, 2020
                                   Pursuant to 1st Cir. R. 27.0(d)

        On July 30, 2019, appellant was notified that the Prison Litigation Reform Act (PLRA),
enacted on April 26, 1996, requires prisoners appealing from a civil judgment or order to pay the
Clerk of the District Court the full $505 filing fee required for commencing an appeal. Appellant
was informed that if he were unable to prepay this fee, he could apply under 28 U.S.C. § 1915(a)
to pay the fee in installments. On March 13, 2020, appellant was notified that the appeal would
be dismissed for lack of prosecution if the filing fee was not paid in the district court or the
completed PLRA Forms 1, 2, 3, and 4 were not filed in the Court of Appeals by March 27, 2020.

        To date, the district court record does not reflect that the $505 appellate filing fee was paid
to the Clerk of the District Court as required by Fed. R. App. P. 3.0(b). Nor have PLRA Forms 1,
2, 3, and 4 been received for filing.

       Accordingly, this appeal is dismissed pursuant to Local Rule 3.0(b) for want of diligent
prosecution.




                                                       By the Court:

                                                       Maria R. Hamilton, Clerk


cc:
Vincent Michael Marino
